RUARK, Judge.
I concur.
But my concurrence is on the assumption that the statement that plaintiff is bound by the evidence relating to the skidding is to be interpreted that she is “bound” in the sense she cannot ignore such evidence in her instruction, not that she is bound in the sense of an adopted theory or a judicial admission.
I believe that it was not error within the discretion of the court and under the circumstances of this case to admit the evidence of speed 700 yards up the road, this on the authority of Douglas v. Twenter, 364 Mo. 71, 259 S.W.2d 353. However, I do not wish to be taken as assenting to the proposition that such evidence, if incompetent, could not be prejudicial simply because it was not one of the ultimate facts submitted to the jury.